UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Registration Statement under the Securities Act of 1933 Zenitech Corporation (Exact name of registrant as specified in its charter) Delaware 99-0360626 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 1000 N. West Street, Suite 1200 Wilmington, DE 19801 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) The Company Corporation 2711 Centerville Road, Suite 400 Wilmington, Delaware 19808 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate Date of Commencement of Proposed Sale to the Public:As soon as practicable after this Prospectus is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Prospectus number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Security (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Shares of Common Stock, par value $0.0001 An indeterminate number of additional shares of common stock shall be issue-able pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions and in such an event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule 416 under the Securities Act. The Selling Security Holders will sell their shares of our common stock at a price of $0.20 per share until shares of our common stock are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. Our common stock is presently not traded on the market or securities exchange, and we have not applied for listing or quotation on the public market. Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 of the Securities Act. The price per share and the aggregate offering price for the shares are calculated on the basis of our most recent private placement of common stock at $0.20 per share on May 12, 2010. PROSPECTUS 1,758,466 Shares of Common Stock The date of this Prospectus is , 2010. Before this offering there has been no public market for our common stock. Zenitech Corporation is registering 1,758,466 shares of common stock held by 43 Selling Security Holders. The Selling Security Holders will have the option to sell their shares at an initial price of $0.20 per share until our common stock is quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. We will not receive any proceeds from the sale of shares of our common stock by the Selling Security Holders, who will receive estimated aggregate net proceeds of $351,693 if all the shares being registered are sold. We will incur all costs associated with this Prospectus. Our common stock is presently not traded on any national securities exchange or the NASDAQ stock market, and we do not intend to apply to have our common stock listed on any national securities exchange or the NASDAQ stock market. Instead, we plan to apply to have our common stock quoted on the OTC Bulletin Board. The OTC Bulletin Board is a regulated quotation service that displays real-time quotes, last-sale prices and volume information for over-the-counter equity securities.Over-the-counter securities are traded by a community of market makers that enter quotes and trade through a sophisticated computer network. Information on the OTC Bulletin Board can be found at www.otcbb.com. There is no guarantee that a trading market for our common stock will develop and the purchasers in this offering may be receiving an illiquid security. An investment in our securities is speculative. See the section entitled "Risk Factors" beginning on Page4 of this Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this Prospectus. Any representation to the contrary is a criminal offense. The information in this Prospectus is not complete and may be changed. The Selling Security Holders may not sell these securities until the registration statement that includes this Prospectus is declared effective by the Securities and Exchange Commission. This Prospectus shall not constitute an offer to sell or the solicitation of an offer to buy these securities, nor shall the Selling Security Holderssell any of these securities in any state where such an offer or solicitation would be unlawful before registration or qualification under such state's securities laws. Table of Contents Prospectus Summary 2 Risk Factors 4 Use of Proceeds 9 Determination of Offering Price 9 Dilution 10 Selling Security Holders 10 Plan of Distribution 12 Description of Securities to be Registered 15 Interests of Named Experts and Counsel 16 Description of Business 16 Description of Property 22 Legal Proceedings 22 Market for Common Equity and Related Stockholder Matters 22 Management's Discussion and Analysis of Financial Position and Results of Operations 23 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure Directors, Executive Officers, Promoters and Control Persons 26 Executive Compensation 28 Security Ownership of Certain Beneficial Owners and Management 29 Certain Relationships and Related Transactions 29 Disclosure of Commission Position on Indemnification of Securities Act Liabilities 30 Financial Statements 31 1 Prospectus Summary This Prospectus includes forward-looking statements. To the extent that any statements made in this Prospectus contain information that is not historical, such as financial projections, information or expectations about our business plans, results of operations, products or markets, or future events, such statements are forward-looking. Forward-looking statements can be identified by the use of words such as “intends”, “anticipates”, “believes”, “estimates”, “projects”, “forecasts”, “expects”, “plans” and “proposes”.Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements.These include, among others, the cautionary statements in the “Risk Factors” section beginning on page4 of this Prospectus and the “Management's Discussion and Analysis of Financial Position and Results of Operations” section beginning on page 23 of this Prospectus.We do not undertake any obligation to publicly update any forward-looking statements. Our Business We are a development stage company engaged in development and commercialization of environmentally friendly packaging materials. For the past few years, we have been focused on improving traditional packaging products, namely plastic shopping bags, water bottles and other plastic packaging products that cause a lot of damage to the environment.Our aim is to improve these packaging solutions to minimize the use of plastic materials. We have been able to develop and currently bringing to production our first product, the “environment-friendly floral sleeve and wrapper”, a biodegradable wrapping solution for retail of floriculture products. We have been working with the Chinese inventor, Mr. Guangwei Qu, and his team for several years to investigate and research the material formula and manufacturing process, and have eventually succeeded in the revolutionary invention of the “environment-friendly floral sleeve and wrapper” for the floriculture industry. The one of its kind “environment-friendly floral sleeve and wrapper” has been granted a patent by the State Intellectual Property Office of the People’s Republic of China. The patent number is CN201415829. We have entered into a licensing agreement with Mr. Guangwei Qu, to manufacture and market the product both in China and around the world. This arrangement has both secured our role as the product’s manufacturer and worldwide supplier. We believe that development and commercialization of the “environment-friendly floral sleeve and wrapper” is our first step in becoming the world leader in manufacturing and distributing the eco-friendly floral sleeves and wrappers around the world. We were incorporated as a Delaware company on July 28, 2005. We have no subsidiaries. Our sole officer and director is located in China, and our executive office is at 1000 N. West Street, Suite 1200, Wilmingtong, DE 19801. Our telephone number is (302)295-4898. Our fiscal year end is December 31. We are a development stage company that has not yet begun operations. We have generated only nominal revenues from our business activities, and we do not expect to generate revenues for the foreseeable future. Since our inception we have incurred operational losses and accumulated a net loss of $135,347. We have been issued a going concern opinion by our auditors. To finance our operations to date, we have completed one round of financing and raised $101,693 in cash through private placements of our common stock. For the next 12 months (beginning October 2010), we plan to spend approximately $645,000 to carry out our operations. There are also many factors, described in detail in the "Risk Factors” section beginning on page4 of this Prospectus, which may adversely affect our ability to begin and sustain profitable operations. 2 The Offering The 1,758,466 shares of our common stock being registered by this Prospectus represent approximately 13% of our issued and outstanding common stock as of September 14, 2010. Securities Offered: 1,758,466 shares of common stock offered by the 43 Selling Security Solders Initial Offering Price: The $0.20 per share initial offering price of our common stock was determined by our Board of Directors based on several factors, including the most recent selling price of 1,758,466 shares of our common stock in private placements for $0.20 per share on May 12, 2010. The Selling Security Holders will have the option to sell their shares at an initial offering price of $0.20 per share until our common stock is quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Minimum Number of Securities to be Sold in this Offering: None. Securities Issued and to be Issued: As of September 14, 2010 we had 13,758,466 issued and outstanding shares of our common stock and no outstanding options, warrants or other convertible securities. All of the common stock to be sold under this Prospectus will be sold by existing stockholders. There is no established market for the common stock being registered. We intend to apply to have our common stock quoted on the OTC Bulletin Board. This process usually takes at least 60 days and an application must be made on our behalf by a market maker. We have not yet engaged a market maker to make the application. If our common stock becomes quoted and a market for the stock develops, the actual price of the shares will be determined by prevailing market prices at the time of the sale. The trading of securities on the OTC Bulletin Board is often sporadic and investors may have difficulty buying and selling or obtaining market quotations, which may have a negative effect on the market price for our common stock. Proceeds: We will not receive any proceeds from the sale of our common stock by the Selling Security Holders. Financial Summary Information All of the references to currency in this Prospectus are to U.S. Dollars, unless otherwise noted. The following table sets forth selected financial information, which should be read in conjunction with the information set forth in the "Management’s Discussion and Analysis of Financial Position and Results of Operations" section on page 23of this Prospectus and the accompanying financial statements and related notes included elsewhere. Income Statement Data Six Months Ended June 30, 2010 (unaudited) Six Months Ended June 30, 2009 (unaudited) Period from July 28, 2005 (Date of Inception) to June 30, 2010 (unaudited) Year ended December 31, 2009 Revenue - - Cost of Revenue - - Gross Profit - - Total Expenses Net Loss (135, 894) Loss Per Share – Basic and Diluted 3 Balance Sheet Data June 30, 2010 (unaudited) December 31, 2009 Working Capital (Deficit) $ $ ) Total Assets $ $ Total Liabilities nil $ ) Risk Factors Please consider the following risk factors before deciding to invest in our common stock. Any investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and all of the information contained in this Prospectus before deciding whether to purchase our common stock. The occurrence of any of the following risks could harm our business. Additional risks not currently known to us or that we currently deem immaterial may also become important factors that could harm our business. You may lose part or all of your investment due to any of these risks. This Prospectus also contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in such forward-looking statements as a result of certain factors, including the risks described below and elsewhere in this Prospectus. RISKS RELATED TO OUR BUSINESS 1. There is no assurance that the market for biodegradable materials will grow and we may not be able to achieve or sustain profitable operations. The use of biodegradable packaging materials, such as our floral sleeve and wrapper product instead of plastics may be considered a luxury in certain segments of our target markets.In order for the market for biodegradable materials to develop, it will be necessary for a portion of the population in our target markets to become willing to pay the cost associated with biodegradable materials, which may in some cases be higher than the cost associated with non-biodegradable materials, in order to obtain the related social benefits. At present our largest market is China. Although the economy of China is growing, the average income of the Chinese population remains far below that of European and American countries where biodegradable materials have developed a clientele. The conversion of the Chinese population from standard plastics to biodegradable materials will require the concerted efforts of the biodegradable materials industry, provincial and national government, and popular opinion. If a significant portion of the Chinese population is not willing to pay the cost associated with biodegradable materials, the growth of our business will be hindered. 2. Our lack of generating revenues from operations makes it difficult for us to evaluate our future business prospects and to make decisions based on those estimates of our future performance.Investors do not have historical information on which to base their decisions. As of the date of this registration statement, we have not generated any significant revenues. Our business plan is still speculative and unproven. There is no assurance that we will be successful in executing our business plan or that even if we successfully implement our business plan, we will ever generate revenues or profits, which makes it difficult to evaluate our business.Because of the uncertainties related to our lack of historical operations, we may be hindered in our ability to anticipate and timely adapt to fluctuations in sales volumes, revenues or expenses. If we make poor budgetary decisions as a result of unreliable historical data, we may never generate revenues and may incur substantial losses, which may result in a decline in our stock price. Investors do not have historical information on which to base their decisions. 4 3. We may be unable to protect our proprietary and technology rights. If this happens, our competitors may copy our products and put us out of business, causing investors in our company to lose their entire investment. Our success will depend in part on our ability to protect our proprietary rights and technologies.We rely on a combination of patents, trademark laws, trade secrets, confidentiality provisions and other contractual provisions to protect our proprietary rights. However, these measures afford only limited protection.If we fail to adequately protect our proprietary rights our competitive prospects will be adversely affected. Despite our efforts to protect our proprietary rights, unauthorized parties may attempt to copy aspects of our products or to obtain and use trade secrets or other information that it regards as proprietary.This could put us out of business and cause investors in our company to lose their entire investment. Our means of protecting our proprietary rights may not be adequate. The system of laws and the enforcement of existing laws in China may not be as certain in implementation and interpretation as in the United States.The Chinese judiciary is relatively inexperienced in enforcing corporate and commercial law, leading to a higher than usual degree of uncertainty as to the outcome of any litigation. The inability to enforce or obtain a remedy for theft of our proprietary information may have a material adverse impact on our business operations, financial condition and results of operations. 4. Litigation or other proceedings or third-party claims of intellectual property infringement could require us to spend significant time and money, could prevent us from selling our products or could adversely impact the price of our common stock. Our commercial success depends in part on our non-infringement of the patents or proprietary rights of third parties and the ability to protect our own intellectual property.Third parties may assert that we are employing their proprietary technology without authorization even if we are not.As we enter new markets, if any, competitors may assert that our products infringe their intellectual property rights as part of a business strategy to impede our successful entry into those markets.Third parties may have obtained and may in the future obtain patents and claim that manufacture, use and/or sale of our technologies, methods or products infringes these patents.We could incur substantial costs and divert the attention of our management and technical personnel in defending ourselves against these claims even if we are eventually successful in such defense.Furthermore, parties making claims against us may be able to obtain injunctive or other relief, which effectively could block our ability to further develop, commercialize, manufacture, use and sell methods and products, and could result in the award of substantial damages against us.In the event of a successful claim of infringement against us, we may be required to pay damages and obtain one or more licenses from third parties, or we may be prohibited from making, using or selling certain methods and/or products.We may not be able to obtain such a license at a reasonable cost, or at all.In that event, we could encounter delays in product introductions while we attempt to develop alternative methods or products.Defense of any lawsuit or failure to obtain any of these licenses on favorable terms could prevent us from commercializing products, and the prohibition of sale of any of our products could materially affect our ability to grow and to maintain profitability. 5. We have limited business insurance coverage.Therefore, any business disruption, litigation or natural disaster might result in substantial costs and diversion of our resources. The insurance industry in China is at an early stage of development.Insurance companies in China offer limited business insurance products, and do not, to our knowledge, offer business liability insurance.As a result, we do not have business liability insurance coverage for our operations. Moreover, while business disruption insurance is available, we have determined that the risks of disruption in comparison to the cost of the insurance are such that we do not require it at this time. Therefore, any business disruption, litigation or natural disaster might result in substantial costs and diversion of our resources. 6. We will need a significant amount of capital to carry out our proposed business plan, and unless we are able to raise sufficient funds, we may be forced to discontinue our operations. In order to carry out our business plan we will require a significant amount of capital. We estimate that we will need approximately $645,000 to finance our planned operations and carry out our business plan during the next 12 months, which we must obtain through the sale of equity securities or from outside sources. As of June 30, 2010 we had approximately $57,079 in cash in our bank account. Our ability to obtain the necessary financing to execute our business plan is subject to a number of factors, including general market conditions and investor acceptance of our business plan. These factors may make the timing, amount, terms and conditions of such financing unattractive or unavailable to us. If we are unable to raise sufficient funds, we will have to significantly reduce our spending, delay or cancel our planned activities or substantially change our current corporate structure. There is no guarantee that we will be able to obtain any funding or that we will have sufficient resources to conduct our operations as projected, any of which could mean that we will be forced to discontinue our operations. 5 7. Our sole officer and director is engaged in other business activities and may not devote sufficient time to our affairs, which may prevent us from achieving or maintaining profitability. Because our sole officer and director, who is responsible for our business activities, does not devote all of her working hours to our management and operation, we may not be able to implement our business plan in either the manner we intend or at the speed we propose. Our sole officer and director has other obligations and commitments which may cut into the amount of time she is able to devote to our affairs, which may impact the pace of our growth and the progress of our development. Currently, Hong Yang, our President, Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer, Secretary, Treasurer and sole director, works as a part-time consultant in the areas of business development and management and contributes approximately 20% of her time to us. The effect of these circumstances may prevent us from achieving or maintaining profitability. 8. We may indemnify our directors and officers against liability to us and our security holders, and such indemnification could increase our operating costs. Our Bylaws allow us to indemnify our directors and officers against claims associated with carrying out the duties of their offices. Our Bylaws also allow us to reimburse them for the costs of certain legal defenses. Since our sole officer and director is aware that she may be indemnified for carrying out the duties of her offices, she may be less motivated to meet the standards required by law to properly carry out such duties, which could increase our operating costs. Further, if our sole officer and director files a claim against us for indemnification, the associated expenses could also increase our operating costs. 9. Recent economic events and conditions may adversely affect our access to additional capital. Since 2006, U.S. credit markets have experienced disruption due to a deterioration in residential property values, defaults and delinquencies in the residential mortgage market (particularly, sub-prime and non-prime mortgages) and a decline in the credit quality of mortgage backed securities.These problems led to a slow-down in residential housing market transactions, declining housing prices, delinquencies in non-mortgage consumer credit and a general decline in consumer confidence.These conditions caused a loss of confidence in the broader U.S. and global credit and financial markets and resulting in the collapse of, and government intervention in, major banks, financial institutions and insurers and creating a climate of greater volatility, less liquidity, widening of credit spreads, a lack of price transparency, increased credit losses and tighter credit conditions.These disruptions in the current credit and financial markets have had a significant material adverse impact on a number of financial institutions and have limited access to capital and credit for many companies.These disruptions could, among other things, make it more difficult for us to obtain, or increase our cost of obtaining, capital and financing for our operations.Our access to additional capital may not be available on terms acceptable to us or at all. The recent unprecedented events in global financial markets have had a profound impact on the global economy.Many industries are impacted by these market conditions.Some of the key impacts of the current financial market turmoil include contraction in credit markets resulting in a widening of credit risk, devaluations and high volatility in global equity, commodity and foreign exchange markets, and a lack of market liquidity.A continued or worsened slowdown in the financial markets or other economic conditions, including but not limited to, consumer spending, employment rates, business conditions, inflation, fuel and energy costs, consumer debt levels, lack of available credit, the state of the financial markets, interest rates, and tax rates may adversely affect our Company’s growth and profitability.Specifically: ● the global credit/liquidity crisis could impact the cost and availability of financing and our Company’s overall liquidity; ● volatile energy prices, commodity and consumables prices and currency exchange rates impact potential production costs; and ● the devaluation and volatility of global stock markets impacts the valuation of our Company’s equity securities. These factors could have a material adverse effect on our Company’s financial condition and results of operations. RISKS RELATED TO COUNTRY 6 10. There are risks related to doing business in China given an uncertain regulatory environment. Uncertainty in the state regulatory environment in China such as in the field of corporate financial and investment and fund raising activities may expose us to unexpected liability exposure and possibly even penalties. We finance our operations through equity and debt financings. China has an evolving regulatory environment as to what is permitted and often new regulations are adopted to regulate certain areas where there were no regulations before. As a result, we may be exposed to unforeseen risks of violating rules that did not exist. Such risks apply to all aspects of our operation. In case we are found to be in such violation, we could be subjected to monetary and other unexpected penalties.This may in turn have an impact on our results of operation and the value of shares of our common stock. 11. China’s Economic Policies could affect our business. Substantially all of our assets are located in the China and substantially all of our revenue will be initially derived from our operations in China. Accordingly, our results of operations and prospects are subject, to a significant extent, to economic, political and legal developments in China.While Chinese economy has experienced significant growth in the past 20 years, such growth has been uneven geographically and among various sectors of the economy. The Chinese government has implemented various measures to encourage economic growth and guide the allocation of resources. Some of these measures benefit the overall economy of China, but some measures may have a negative effect on us.For example, our operating results and financial condition may be adversely affected by the government control over capital investments or changes in tax regulations. The economy of China has been changing from a planned economy to a more market-oriented economy.In recent years the Chinese government has implemented measures emphasizing the utilization of market forces for economic reform, the reduction of state ownership of productive assets, and the establishment of corporate governance in business enterprises; however, a substantial portion of productive assets in China are still owned by the Chinese government.In addition, the Chinese government continues to play a significant role in regulating industry development by imposing industrial policies. It also exercises significant control over the China’s economic growth through the allocation of resources, the control of payment of foreign currency-denominated obligations, the setting of monetary policy and the provision of preferential treatment to particular industries or companies. 12. The fluctuation of the Renminbi may materially and adversely affect your investment. The value of the Chinese Renminbi against the U.S. dollar and other currencies may fluctuate and is affected by, among other things, changes in the China’s political and economic conditions. Any significant revaluation of the Renminbi may materially and adversely affect our cash flows, revenues and financial condition. For example, to the extent that we need to convert U.S. dollars we receive from any future offerings of our common stock into Renminbi for our operations, appreciation of the Renminbi against the U.S. dollar could have a material adverse effect on our business, financial condition and results of operations.Conversely, if we decide to convert our Renminbi into U.S. dollars for the purpose of making payments for dividends on our shares of common stock or for other business purposes and the U.S. dollar appreciates against the Renminbi, the U.S. dollar equivalent of the Renminbi we convert would be reduced. Any significant devaluation of Renminbi may reduce our operation costs in U.S. dollars but may also reduce our earnings in U.S. dollars. In addition, the depreciation of significant U.S. dollar denominated assets could result in a charge to our income statement and a reduction in the value of these assets. Since 1994, China has pegged the value of the Renminbi to the U.S. dollar. We do not believe that this policy has had a material effect on our business. There can be no assurance that Renminbi will not be subject to appreciation. We may not be able to hedge effectively against Renminbi appreciation, so there can be no assurance that future movements in the exchange rate of Renminbi and other currencies will not have an adverse effect on our financial condition. In addition, there can be no assurance that we will be able to obtain sufficient foreign exchange to pay dividends or satisfy other foreign exchange requirements in the future. 13. It may be difficult to enforce judgments or bring actions outside the United States against our Company and certain of our directors and officers. It may be difficult to effect service of process and enforcement of legal judgments upon our Company and our officers and directors because some of them reside outside the United States. As our operations are presently based in China and some of our key directors and officers reside outside the United States, service of process on our key directors and officers may be difficult to effect within the United States. Also, substantially all of our assets are located outside the United States and any judgment obtained in the United States against us may not be enforceable outside the United States. RISKS RELATED TO THE MARKET FOR OUR STOCK 7 14. Because there is no public trading market for our common stock, you may not be able to resell your shares. There is currently no public trading market for our common stock. Therefore, there is no central place, such as stock exchange or electronic trading system, to resell your shares. If you do wish to resell your shares, you will have to locate a buyer and negotiate your own sale. As a result, you may be unable to sell your shares, or you may be forced to sell them at a loss. We intend to apply to have our common stock quoted on the OTC Bulletin Board. This process takes at least 60 days and the application must be made on our behalf by a market maker. If our common stock becomes listed and a market for the stock develops, the actual price of our shares will be determined by prevailing market prices at the time of the sale. We cannot assure you that there will be a market in the future for our common stock. The trading of securities on the OTC Bulletin Board is often sporadic and investors may have difficulty buying and selling our shares or obtaining market quotations for them, which may have a negative effect on the market price of our common stock. You may not be able to sell your shares at their purchase price or at any price at all. Accordingly, you may have difficulty reselling any shares you purchase from the Selling Security Holders. 15. We do not intend to pay dividends and there will thus be fewer ways in which you are able to make a gain on your investment. We intend to retain our earnings, if any, to support operations and to finance the growth and development of our business.We have never paid dividends and do not intend to pay any dividends for the foreseeable future. To the extent that we may require additional funding currently not provided for in our financing plan, our funding sources may prohibit the declaration of dividends. Because we do not intend to pay dividends, any gain on your investment will need to result from an appreciation in the price of our common stock. There will therefore be fewer ways in which you are able to make a gain on your investment. 16. Because our sole officer and director will own more than 87% of our issued and outstanding common stock after this offering, she will retain control of us and be able to elect our directors. You therefore may not be able to remove her as a director, which could prevent us from becoming profitable. Hong Yang, our President, Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer, Secretary, Treasurer and sole Director, has sole control over 12,800,000 shares, which is approximately 93% of our issued and outstanding common stock. Because Ms. Hong will continue to own and control approximately 87% of our issued and outstanding common stock following the offering, she will be able to elect all of our directors and control our operations. She may have an interest in pursuing activities and transactions that involve significant risks; for example, she could cause us to enter into strategic partnerships that create indebtedness. She may also acquire and hold interests in businesses that compete either directly or indirectly with us. If Ms. Hong fails to act in our best interests or fails to adequately manage our operations, you may have difficulty removing her as a director, which could prevent us from becoming profitable. 17. The continued sale of our equity securities will dilute the ownership percentage of our existing stockholders and may decrease the market price for our common stock. Given our lack of revenues and the doubtful prospect that we will earn significant revenues in the next several years, we will require additional financing of approximately $587,921 (a total of $645,000less our cash of approximately $57,079 as of June 30, 2010) to fund our operations and planned activities for the next 12 months (beginning October 2010). Our efforts to acquire financing may require us to issue additional equity securities, which will result in dilution to our existing stockholders. In short, our continued need to sell equity will result in reduced percentage ownership interests for all of our investors, which may decrease the market price for our common stock. 18. Because the SEC imposes additional sales practice requirements on brokers who deal in shares of penny stocks, some brokers may be unwilling to trade our securities. This means that you may have difficulty reselling your shares, which may cause the value of your investment to decline. Our shares are classified as penny stocks and are covered by section 15(g) of the Exchange Act, which imposes additional sales practice requirements on broker-dealers who sell our securities in this offering or in the aftermarket. For sales of our securities, broker-dealers must make a special suitability determination and receive a written agreement from you prior to making a sale on your behalf. Because of the imposition of the foregoing additional sales practices, it is possible that broker-dealers will not want to make a market in our common stock. This could prevent you from reselling your shares and may cause the value of your investment to decline. 8 19. Financial Industry Regulatory Authority (“FINRA”) sales practice requirements may also limit your ability to buy and sell our common stock, which could depress the price of our shares. FINRA rules require broker-dealers to have reasonable grounds for believing that an investment is suitable for a customer before recommending that investment to the customer. Prior to recommending speculative low-priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status and investment objectives, among other things. Under interpretations of these rules, FINRA believes that there is a high probability such speculative low-priced securities will not be suitable for at least some customers. Thus, FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our shares, have an adverse effect on the market for our shares, and thereby depress our share price. 20. You may face significant restrictions on the resale of your shares due to state “blue sky” laws. Each state has its own securities laws, often called “blue sky” laws, which (1) limit sales of securities to a state’s residents unless the securities are registered in that state or qualify for an exemption from registration, and (2) govern the reporting requirements for broker-dealers doing business directly or indirectly in the state. Before a security is sold in a state, there must be a registration in place to cover the transaction, or it must be exempt from registration. The applicable broker-dealer must also be registered in that state. We do not know whether our securities will be registered or exempt from registration under the laws of any state. A determination regarding registration will be made by those broker-dealers, if any, who agree to serve as market makers for our common stock. There may be significant state blue sky law restrictions on the ability of investors to sell, and on purchasers to buy, our securities. You should therefore consider the resale market for our common stock to be limited, as you may be unable to resell your shares without the significant expense of state registration or qualification. Use of Proceeds We will not receive any proceeds from the resale of the securities offered through this Prospectus by the Selling Security Holders. Determination of Offering Price The Selling Security Holders will have the option to sell their shares at an initial offering price of $0.20 per share until our common stock is quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. The initial offering price was determined by our Board of Directors, who considered several factors in arriving at the $0.20 per share figure, including the following: ● our most recent private placements of 958,466 shares of our common stock at a price of $0.20 per share on May 12, 2010; ● our lack of operating history; ● our capital structure; and ● the background of our management. As a result, the $0.20 per share initial offering price of our common stock does not necessarily bear any relationship to established valuation criteria and may not be indicative of prices that may prevail at any time. The price is not based on past earnings, nor is it indicative of the current market value of our assets. No valuation or appraisal has been prepared for our business. You cannot be sure that a public market for any of our securities will develop. If our common stock becomes quoted on the OTC Bulletin Board and a market for the stock develops, the actual price of the shares sold by the Selling Security Holders will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling security holders. The number of shares that may actually be sold by a selling security holder will be determined by each selling security holder. The selling security holders are neither obligated to sell all or any portion of the shares offered under this Prospectus, nor are they obligated to sell such shares immediately hereunder. Selling Security Holders may sell their shares at a price different than the $0.20 per share offering price depending on privately negotiated factors such as the security holder's own cash requirements or objective criteria of value such as the market value of our assets. 9 Dilution All of the 1,758,466 shares of our common stock to be sold by the Selling Security Holders are currently issued and outstanding, and will therefore not cause dilution to any of our existing stockholders. Selling Security Holders The 43 Selling Security Holders are offering for sale 1,758,466 shares of our issued and outstanding common stock which they obtained as part of the following stock issuances: ● On January 1, 2010, we issued 150,000 shares of our common stock at a deemed price of $0.20 per share to Mo You Yu, our consultant, in exchange for the services he provided to us for the total amount of $30,000, in accordance with a consulting agreement with Mr. Yang, dated October 1, 2009. ● On January 1, 2010, we issued 150,000 shares of our common stock at a deemed price of $0.20 per share to Dong Zhu Feng, our consultant, in exchange for his services provided to us in the amount of $30,000, in accordance with a consulting agreement with Mr. Feng, dated October 1, 2009. ● On February 1, 2010, we issued 150,000 shares of our common stock at a deemed price of $0.20 per share to Ji Yong Yang, our consultant, in exchange for the services he provided to us for the total amount of $30,000, in accordance with a consulting agreement with Mr. Yang, that was extended on February 1, 2010. ● On May 12, 2019, we issued an aggregate of 508,466 shares of our common stock to 42 non-U.S. investors at a price of $0.20 per share in exchange for cash proceeds of $101,693. These shares were issued in reliance upon an exemption from registration pursuant to Regulation S under the Securities Act of 1933 (the “Securities Act”). Our reliance upon Rule 903 of Regulation S was based on the fact that the sales of the securities were completed in an "offshore transaction", as defined in Rule 902(h) of Regulation S. We did not engage in any directed selling efforts, as defined in Regulation S, in the United States in connection with the sale of the securities. Each investor was not a U.S. person, as defined in Regulation S, and was not acquiring the securities for the account or benefit of a U.S. person. The Selling Security Holders have the option to sell their shares at an initial offering price of $0.20 per share until our common stock is quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. This Prospectus includes registration of 1,758,466shares of our common stock. The following table provides information as of September 14, 2010 regarding the beneficial ownership of our common stock by each of the Selling Security Holders, including: ● the number of shares owned by each prior to this offering; ● the number of shares being offered by each; ● the number of shares that will be owned by each upon completion of the offering, assuming that all the shares being offered are sold; ● the percentage of shares owned by each; and ● the identity of the beneficial holder of any entity that owns the shares being offered. 10 Name of Selling Security Holder Shares Owned Prior to this Offering (1) (#) Percent (2) Maximum Numbers of Shares Being Offered (#) Beneficial Ownership After Offering (#) Percentage Owned upon Completion of the Offering (2) Pui Chee Eva Chau * 0 0 Mo Chen 0 0 Want Lin Choi * 0 0 Na Chou * 0 0 Yue Chou * 0 0 Rong Du * 0 0 Pei Wei Fang * 0 0 Shao Hua Feng * 0 0 Yu Han Feng * 0 0 Mei Kuen Huang * 0 0 Pak Wu Lee * 0 0 Pui Yan Jacky Lee * 0 0 Siu Wa Leung * 0 0 Xiong Li * 0 0 Zeng Shi Lin * 0 0 Qi Liu * 0 0 Wai Wai Lo * 0 0 Yun Zhi Lu * 0 0 Xiu Qin Luo * 0 0 Jing Lv * 0 0 Yue Dong Ma * 0 0 Wing Hung Leo Mak * 0 0 Kong Yui Man * 0 0 Rui Miao * 0 0 Wei Mo * 0 0 Guang Wei Qu * 0 0 Yan Fang Shao * 0 0 Zhi Jie Tao * 0 0 Kim Wan To * 0 0 Kwong Man Terence Tsang * 0 0 Shao Yuan Wang * 0 0 Wan Jian Wang * 0 0 Ji Yong Yang 0 0 He Yang * 0 0 Hong Yang 93 87 Li Yang * 0 0 Li Juan Yang * 0 0 Sau Han Jenny Yang * 0 0 Qiu Luan Yu * 0 0 Mo You Yu 0 0 Zhi Mei Yu * 0 0 Wing Chung Yung * 0 0 Dong Zhu Feng 0 0 Total 100% 87% 11 The number and percentage of shares beneficially owned is determined to the best of our knowledge in accordance with the Rules of the SEC, and the information is not necessarily indicative of beneficial ownership for any other purpose. Under such rules, beneficial ownership includes any shares as to which the selling security holder has sole or shared voting or investment power and also any shares which the selling security holder has the right to acquire within 60 days of the date of this Prospectus. The percentages are based on 13,758,466 shares of our common stock outstanding as at September 14, 2010. *Less than 1%. Except as otherwise noted, the named party beneficially owns and has sole voting and investment power over all the shares or rights to the shares. The numbers in this table assume that none of the Selling Security Holders will sell shares not being offered in this Prospectus or will purchase additional shares, and assumes that all the shares being registered will be sold. Other than as described above, none of the Selling Security Holders or their beneficial owners has had a material relationship with us other than as a security holder at any time within the past three years, or has ever been one of our officers or directors or an officer or director of our predecessors or affiliates. None of the Selling Security Holders are broker-dealers or affiliates of a broker-dealer. Plan of Distribution We are registering 1,758,466shares of common stock on behalf of the Selling Security Holders. The Selling Security Holders will have the option to sell their shares at an initial offering price of $0.20 per share until our common stock is quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. No public market currently exists for our common stock. We intend to apply to have our common stock quoted on the OTC Bulletin Board. This process usually takes at least 60 days and an application must be made on our behalf by a market maker. We have not yet engaged a market maker to make the application. If we are unable to obtain a market maker for our securities, we will be unable to develop a trading market for our common stock. Trading in stocks quoted on the OTC Bulletin Board is often thin and is characterized by wide fluctuations in trading prices due to many factors that may have little to do with a company's operations or business prospects. The OTC Bulletin Board should not be confused with the NASDAQ market. OTC Bulletin Board companies are subject to far less restrictions and regulations than companies whose securities are traded on the NASDAQ market. Moreover, the OTC Bulletin Board is not a stock exchange, and the trading of securities on the OTC Bulletin Board is often more sporadic than the trading of securities listed on a quotation system like the NASDAQ Small Cap or a stock exchange. In the absence of an active trading market investors may have difficulty buying and selling or obtaining market quotations for our common stock and its market visibility may be limited, which may have a negative effect on the market price of our common stock. There is no assurance that our common stock will be quoted on the OTC Bulletin Board. We do not currently meet the existing requirements to be quoted on the OTC Bulletin Board, and we cannot assure you that we will ever meet these requirements. The Selling Security Holders may sell some or all of their shares of our common stock in one or more transactions, including block transactions: ● on such public markets as the securities may be trading; ● in privately negotiated transactions; or ● in any combination of these methods of distribution. 12 The Selling Security Holders may offer our common stock to the public: ● at an initial offering price of $0.20 per share until a market develops; ● at the market price prevailing at the time of sale; ● at a price related to such prevailing market price; or ● at such other price as the Selling Security Holders determine. We are bearing all costs relating to the registration of our common stock. The Selling Security Holders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of the shares of our common stock. The Selling Security Holders must comply with the requirements of the Securities Act and the Exchange Act in the offer and sale of our common stock. In particular, during such times as the Selling Security Holders may be deemed to be engaged in a distribution of any securities, and therefore be considered to be an underwriter, they must comply with applicable laws and may, among other things: ● furnish each broker or dealer through which our common stock may be offered such copies of this Prospectus, as amended from time to time, as may be required by such broker or dealer; ● not engage in any stabilization activities in connection with our securities; and ● not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Exchange Act. The Selling Security Holders and any underwriters, dealers or agents that participate in the distribution of our common stock may be deemed to be underwriters, and any commissions or concessions received by any such underwriters, dealers or agents may be deemed to be underwriting discounts and commissions under the Securities Act. Our common stock may be sold from time to time by the Selling Security Holders in one or more transactions at a fixed offering price, which may be changed, at varying prices determined at the time of sale or at negotiated prices. We may indemnify any underwriter against specific civil liabilities, including liabilities under the Securities Act. The Selling Security Holders and any broker-dealers acting in connection with the sale of the common stock offered under this Prospectus may be deemed to be underwriters within the meaning of section 2(11) of the Securities Act, and any commissions received by them and any profit realized by them on the resale of shares as principals may be deemed underwriting compensation under the Securities Act. Neither we nor the Selling Security Holders can presently estimate the amount of such compensation. We know of no existing arrangements between the Selling Security Holders and any other security holder, broker, dealer, underwriter, or agent relating to the sale or distribution of our common stock. Because the Selling Security Holders may be deemed to be “underwriters” within the meaning of section 2(11) of the Securities Act, the Selling Security Holders will be subject to the prospectus delivery requirements of the Securities Act. Each selling security holder has advised us that they have not yet entered into any agreements, understandings, or arrangements with any underwriters or broker-dealers regarding the sale of their shares. We may indemnify any underwriter against specific civil liabilities, including liabilities under the Securities Act. 13 Regulation M During such time as the Selling Security Holders may be engaged in a distribution of any of the securities being registered by this Prospectus, the Selling Security Holders are required to comply with Regulation M under the Exchange Act. In general, Regulation M precludes any selling security holder, any affiliated purchasers and any broker-dealer or other person who participates in a distribution from bidding for or purchasing, or attempting to induce any person to bid for or purchase, any security that is the subject of the distribution until the entire distribution is complete. Regulation M defines a “distribution”as an offering of securities that is distinguished from ordinary trading activities by the magnitude of the offering and the presence of special selling efforts and selling methods. Regulation M also defines a “distribution participant”as an underwriter, prospective underwriter, broker, dealer, or other person who has agreed to participate or who is participating in a distribution. Regulation M prohibits, with certain exceptions, participants in a distribution from bidding for or purchasing, for an account in which the participant has a beneficial interest, any of the securities that are the subject of the distribution. Regulation M also governs bids and purchases made in order to stabilize the price of a security in connection with a distribution of the security. We have informed the Selling Security Holders that the anti-manipulation provisions of Regulation M may apply to the sales of their shares offered by this Prospectus, and we have also advised the Selling Security Holders of the requirements for delivery of this Prospectus in connection with any sales of the shares offered by this Prospectus. With regard to short sales, the Selling Security Holders cannot cover their short sales with securities from this offering. In addition, if a short sale is deemed to be a stabilizing activity, then the Selling Security Holders will not be permitted to engage such an activity. All of these limitations may affect the marketability of our common stock. Penny Stock Rules The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks.Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or authorized for quotation on certain automated quotation systems, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC which: ● contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; ● contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to violations of such duties or other requirements of federal securities laws; ● contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and the significance of the spread between the bid and ask prices; ● contains the toll-free telephone number for inquiries on disciplinary actions; ● defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and ● contains such other information, and is in such form (including language, type size, and format) as the SEC shall require by rule or regulation. 14 Prior to effecting any transaction in a penny stock, a broker-dealer must also provide a customer with: ● the bid and ask prices for the penny stock; ● the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; ● the amount and a description of any compensation that the broker-dealer and its associated salesperson will receive in connection with the transaction; and ● a monthly account statement indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to effecting any transaction in a penny stock not otherwise exempt from those rules, a broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive (i) the purchaser's written acknowledgment of the receipt of a risk disclosure statement; (ii) a written agreement to transactions involving penny stocks; and (iii) a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our securities, and therefore security holders may have difficulty selling their shares. Blue Sky Restrictions on Resale When a selling security holder wants to sell shares of our common stock under this registration statement in the United States, the selling security holder will also need to comply with state securities laws, also known as “blue sky laws,” with regard to secondary sales.All states offer a variety of exemptions from registration of secondary sales.Many states, for example, have an exemption for secondary trading of securities registered under section 12(g) of the Exchange Act or for securities of issuers that publish continuous disclosure of financial and non-financial information in a recognized securities manual, such as Standard & Poor’s. The broker for a selling security holder will be able to advise the security holder as to which states have an exemption for secondary sales of our common stock. Any person who purchases shares of our common stock from a selling security holder pursuant to this Prospectus, and who subsequently wishes to resell such shares will also have to comply with blue sky laws regarding secondary sales. When this Prospectus becomes effective, and a selling security holder indicates in which state(s) he wishes to sell his shares, we will be able to identify whether he will need to register or may rely on an exemption from registration. Description of Securities to be Registered Our authorized capital stock consists of 80,000,000 shares of common stock with par value of $0.0001 and 20,000,000 share of preferred stock with par value of $0.0001. Common Stock As of September 14, 2010 we had 13,758,466 issued and outstanding shares of our common stock and no outstanding options, warrants or other convertible securities. Holders of our common stock have no preemptive rights to purchase additional shares of common stock or other subscription rights. Our common stock carries no conversion rights and is not subject to redemption or to any sinking fund provisions. All shares of our common stock are entitled to share equally in dividends from sources legally available, when, as and if declared by our Board of Directors, and upon our liquidation or dissolution, whether voluntary or involuntary, to share equally in our assets available for distribution to our security holders. Our Board of Directors is authorized to issue additional shares of our common stock not to exceed the amount authorized by our Certificate of Incorporation, on such terms and conditions and for such consideration as our Board may deem appropriate without further security holder action. 15 Voting Rights Each holder of our common stock is entitled to one vote per share on all matters on which such stockholders are entitled to vote. Since shares of our common stock do not have cumulative voting rights, the holders of more than 50% of the shares voting for the election of directors can elect all the directors if they choose to do so and, in such event, the holders of the remaining shares will not be able to elect any person to our Board of Directors. Dividend Policy Holders of our common stock are entitled to dividends if declared by the Board of Directors out of funds legally available for payment of dividends. From our inception to September 14, 2010 no dividends were declared. We do not intend to issue any cash dividends in the future. We intend to retain earnings, if any, to finance the development and expansion of our business. However, it is possible that our Board of Directors may decide to declare a stock dividend in the future. Our future dividend policy will be subject to the discretion of our Board and will be contingent upon future earnings, if any, our financial condition, our capital requirements, general business conditions and other factors. Interests of Named Experts and Counsel No expert or counsel named in this Prospectus as having prepared or certified any part thereof or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of our common stock was employed on a contingency basis or had or is to receive, in connection with the offering, a substantial interest, directly or indirectly, in us. Additionally, no such expert or counsel was connected with us as a promoter, managing or principal underwriter, voting trustee, director, officer or employee. Auditing Matters Our audited financial statements for the period from our inception on July 28, 2005 to December 31, 2009 have been included in this Prospectus in reliance upon MaloneBailey, LLP, CPAs, an independent registered public accounting firm, as experts in accounting and auditing. Legal Matters The validity of the common stock offered under this Prospectus will be passed upon for us by Dennis Brovarone, Attorney at Law. Description of Business Overview We are a development stage company specializing in development, manufacture, distribution and marketing of environmentally friendly packaging.We aim to reinvent traditional plastic packaging products to reduce and minimize the use of plastic materials damaging to the environment. For the past several years, our product development team worked on several traditional packaging products, including plastic shopping bags and water bottles. Our vision is to develop our products that will become widely accepted in the market. Our growth may be achieved through licensing the technology, or direct manufacturing and distribution of our products. We were incorporated in the State of Delaware on July 28, 2005 and have our head office at Suite 1200, 1000 N. West Street, Wilmington, DE 19801. We currently do not have any subsidiaries. Over the past years, our team investigated and researched both the material formula and manufacturing process for new packaging products.Working with a renowned Chinese inventor, Mr. Guangwei Qu and his team of specialists, we succeeded in development of an innovative product for the floriculture industry, “environment-friendly floral sleeve and wrapper” (EFFSW), which was granted a patent by the State Intellectual Property Office in the People’s Republic of China (PRC). On March 3, 2010, we entered into a license agreement with Mr. Qu for an exclusive worldwide perpetual license to manufacture, distribute, market and sell the EFFSW product. 16 Therefore we plan to focus in the coming months on the development of the EFFSW product and other applications for our patented technology. We are currently working on the development of production facilities for the EFFSW product. We plan to generate revenue from sales of this product, commercializing and marketing the product initially in China, Japan and the United States. We continue to see a difference in the environmental packaging market. Although the European market has shown a preference for environmentally sensitive products for some time now, we believe that the current U.S. administration’s focus on green technology for both economic and environmental reasons continues to influence a shift away from more traditional packaging products towards environmentally friendly products like ours. We believe that our products and our company can benefit from this trend. Our plan of operations for the next 12 months is to obtain the necessary intellectual property protection and classifications of the EFFSW as biodegradable product, establish the fist production plant, retain highly skilled employees and consultants, complete the development of our marketing plan, enter into agreements with retail flower distributors and wholesale distributors of packaging materials and complete private and/or public financing to help cover the cost of operating our business for the foreseeable future. We have not yet entered into agreements with any floral businesses, stores, or wholesale distributors of packaging materials for distribution of our product, and there is no assurance that we will be able to do so. We currently do not have sufficient financing to fully execute our business plan and there is no assurance that we will be able to obtain the necessary financing to do so. If we are unable to obtain the necessary financing, we may be forced to cease our operations and our business plan may fail. Industry Overview Currently, the majority of disposable packaging products are made from plastic, paper or polystyrene, which are typically non-recyclable and non-biodegradable. Consequently, millions of tons of plastic, paper, or polystyrene disposable packaging products are discarded in landfills across the world each year. In the last decade there has been increasing public concern over the harmful impact that plastic, paper, or polystyrene disposable packaging products have on the environment. Because of this public concern, governments have begun to adopt regulations intended to restrict and in some cases even ban the use of plastic, paper, or polystyrene disposable packaging products and multinational corporations, acknowledging the need for environmentally sound solutions, have begun to seek alternatives to plastic, paper, or polystyrene disposable packaging products that are less harmful to the environment. As these trends continue, we believe that market for biodegradable consumer packaging products will face rapid growth. The Product Our initial and main product is the EFFSW or the “environment friendly floral sleeve and wrapper”. In addition, we are working on developing a line of environmentally friendly packaging products and are expecting a patent application approval from the State Intellectual Property Office of China for a product designed to replace plastic water bottles. The idea for the EFFSW product came in response to a shift in customers and retailers attitude towards negative effects of plastic packaging products, whereas increasing number of supermarkets choose not to provide customers with free plastic shopping bags, distribute reusable bags, and award credit points for use of reusable bags. Thus we decided to expand the application of environmentally friendly packaging solutions to other products which are heavily dependent on packaging and focused on a large unexplored segment of packaging market, specifically packaging for floricultural products. The EFFSW product has a paper core layer coated with bio-degradable plastic, providing it with added strength and waterproofing. The bio-degradable plastic material can be coated on both sides of the paper at a desired thickness level, depending on the desired specifications for the product and its properties. The coating layer can be as thin as 0.03 mm while providing sufficient strength and durability comparable with that of conventional packaging materials. The minimal amount of our bio-degradable coating used in the production process for the EFFSW product makes it superior in terms of cost and efficiency to other packaging solutions, which use expensive corn starch. The advantages of our EFFSW packaging solution in comparison to the conventional materials used, are as follows: 1. Enhancements of functionality through increased strength of the packaging material and elimination of color bleeding through the addition of biodegradable plastic layer to the paper; 2. Achievement of total compostabilitiy and fulfillment of the Reduce/Recycle/Reuse principle through use of recycled paper as raw materials in the production of the EFFSW product; and 3. Elimination of harmful and non-compostable materials as unsustainable and uneconomical through the use of our cost-effective bio-degradable components. 17 Product Development From our inception on July 28, 2005 to June 30, 2010 we spent $6,749on product development activities. Our business operations have been financed to date through a combination of personal resources of Ms. Hong Yang, our sole director and officer, and private equity financing.We expect that further development, manufacture and commercialization of our product will require approximately $645,000 over the next 12 months. We expect to spend approximately $20,000 on worldwide patent application for our EFFSW product, $20,000 on a certification application to the Biodegradable Products Institute. We further expect to spend the following funds on implementation of production and distribution operations: - $80,000 lease of production plant - $200,000 purchase of ten production systems - $100,000 working capital for manufacturing of the EFFSW product, including raw material, labour, packaging, transportation and other expenses - $50,000 organization of marketing campaigns, including website development, brand and product concept and design, advertising in various media, establishment of distribution channels, participation in trade shows, even sponsorship and other promotional activities - $130,000 administrative and overhead expenses, such as staff salaries, office rent and utilities expenses, government levies and taxes - $35,000 professional consulting fees (including legal, accounting and auditing fees) We further expect to raise $400,000 in 2011-2012 to finance our production expansion, such as purchasing ten additional production systems, renting larger production facilities, and hiring additional skilled production personnel, which will allow us to increase the production scale for our product and to recoup our initial research and development investment through larger returns to scale. Our other planned expenditures on our operations are summarized in the “Management’s Discussion and Analysis of Financial Position and Results of Operation” section of this Prospectus beginning on page 23. Marketing The implementation of our marketing plans depends on a combination of factors, such as patent protection in potential distribution areas, classification of our product as biodegradable, our production capabilities and financial resources necessary to carry out our operation and marketing plan. We identified the following primary target markets as the initial focus territories of our marketing plan: 1. the People’s Republic of China, including Hong Kong and Macau; 2. Japan; and 3. the United States of America, specifically the State of California. We selected these areas since according to our market research, the United States and Japan have two of the largest flower markets in the world, while China is our production base for the EFFSW product and the territory where we currently have patent protection for our product. 18 The Chinese Market: The Chinese floriculture industry has to its advantage one of the largest plantation areas in the world as well as large worker supply. The industry has experienced a dramatic growth over the last thirty years. With expansion of the middle class, growth of consumer’s disposable income in the country, and increased demand for luxury consumer items, flower sales are consistently rising. In addition to the great potential of its domestic market, China presents an attractive target marketing area, as it has recently began taking various measures to curb the effects of environmental pollution with focus on buildinga more sustainable economy to maintain its current growth in the future. The combination of the abovementioned factors, together with its geographic proximity to Japan, the second largest flower market after the United States of America, makes China an ideal candidate as base of our operations. Japanese and U.S. Markets Japan is one of the largest floral markets in the world with 180 flower auction houses and 85,000 cut flower nurseries across the country. It is only superseded by the flower production in the United States, the State of California, where 77% of the world’s supply of fresh flowers is grown. Both markets have high standards and targets for environmental controls. Other Markets Once we secure our presence in Chinese, Japanese and American markets, we plan to expand our marketing efforts into the following regions: 1. The European Union countries, focusing specifically on the Netherlands, the United Kingdom, France and Germany; 2. Australia and New Zeland; and 3. Taiwan, South Korea, Singapore. 19 Marketing Channels We will work closely with all stakeholders in the business and community of our initial target market, namely local and municipal governments and legislature, agricultural departments, floriculture industrial associations and enterprises. We will focus on developing working relationships with the following organizations in the floriculture industry in marketing our EFFSW product: 1. flower growers 2. flower logistic companies 3. flower auctioneers 4. supermarkets 5. home centers 6. garden stores 7. retail florists 8. industry associations of flower growers and florists 9. floral, home and garden exhibitions and shows Competition The market for disposable packaging products is competitive and subject to frequent product introductions with improved price and or performance characteristics. We face competition from companies who provide disposable packaging products which are made from plastic, paper or polystyrene. Many of these companies have greater financial, research and development, marketing and sales resources, offer a broader product line, have better brand recognition and have a larger customer base than we do. We also face competition from companies who provide disposable packaging products which are made from bioplastics and other types of natural materials. Although at the moment, we are not aware of any of the above companies making and marketing a biodegradable floral sleeve, it is a fact that they can copy our idea once our product gets on the market. That means competition from other potential manufacturers will catch on soon after the debut of our invention. However, upon investigation and analysis, we came to a conclusion that that the strongest competition we may face in the floral will most likely come from conventional low cost plastic and paper packaging materials rather from other environmentally friendly packaging products. Such conventional products include waxed paper and parchment paper. Parchment paper is coated with silicone to give it a non-stick, heat-resistant qualities, whereas waxed paper is coated with wax from soybeans or paraffin. These conventional materials however require a more complex manufacturing process and higher energy consumption than those used in production of our product. Further, both wax and parchment paper cannot be sealed and formed into a floral sleeve or a similar packaging product, without use of glue, whereas our biodegradable plastic coated paper can be sealed with the use of heat pressure method, making it more cost efficient and environmentally friendly, as most industrial glues are harmful to the environment. Many of the packaging producers with which we will compete for financing and advertising revenue have greater financial and technical resources than those available to us. Accordingly, these competitors may be able to spend greater amounts on such matters as website development, content distribution, hiring business development personnel and informational marketing. This advantage could enable prospective investors to perceive that our competitors represent a more attractive investment opportunity than us and reduce the amount of financing we are able to secure. Similarly, such a perception could adversely impact our ability to generate advertising revenues from our business. 20 In the face of competition, we may not be successful in generating advertising revenue from our product, and we cannot provide any assurance that we be able to do so. Despite this, we hope to compete successfully by: ● keeping our costs low; ● relying on the strength of our management’s contacts; and ● using our size and experience to our advantage by adapting quickly to changing market conditions or responding swiftly to potential opportunities. Intellectual Property Our product, “environment-friendly floral sleeve and wrapper” has been granted a patent by the State Intellectual Property Office of the People’s Republic of China. The patent number is CN201415829. Expenses During the next 12 months (beginning October 2010) we plan to incur approximately $645,000 in expenses to carry out our business plan. Of this amount, we anticipate that we will spend approximately $20,000 on worldwide patent application for our EFFSW product, $20,000 on a certification application to the Biodegradable Products Institute, $80,000 on lease of production facilities, $200,000 on machinery, $50,000 on marketing and advertising expenses, $100,000 on general working capital expenses and $130,000 on administrative and overhead expenses. Employees and Consultants As of September 14, 2010 we did not have any full-time or part-time employees. Our President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and sole director, Hong Yang, works as a part-time consultant in the areas of business development and management and contributes approximately 20% of her time to us. For the rest of the time, Ms. Hong serves as Secretaryand a director of Golden Century Resources Limited, a development stage company engaged in production, distribution and sale of medical supplies in Mainland China, Hong Kong, Macau, Taiwan and the Middle East.Since we do not have a formal agreement or policy with respect to conflicts of interest, we cannot assure you that any conflicts that may arise will be resolved in our favor. Additional disclosure regarding conflicts of interest is included in the “Directors, Executive Officers, Promoters and Control Persons” section of this Prospectus beginning on page 26. We currently engage independent contractors in the areas of accounting, legal and auditing services. We plan to retain employees on a full time basis over the next 12 months to assist in the areas of consulting, marketing and other services. We anticipate that our relationship with these consultants will be one of independent contractors Government Regulations With the emergence of alternatives to disposable packaging products, which are made from plastic, paper and polystyrene, various standards and guidelines have been developed by government organizations to assess the performance of these substitutes. Through our quality assurance tests, we attempt to ensure that our biodegradable food containers and industrial packaging products meet or exceed the applicable government standards and guidelines. Available Information As of September 14, 2010 we were not required to file reports with the SEC. The public may read and copy any materials we file with the SEC at the SEC's Public Reference Room at treet, NE, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. The address of that site is www.sec.gov. 21 Description of Property Our executive office is located at 1000 N. West Street, Suite 1200, Wilmington, DE 19801. As of May 1, 2010, we have entered into a lease agreement for this office and begun to recognize rent expenses of approximately $199 per month for a term of five (5) years.No debt has accrued on account of rent payments owed. We feel that this space is adequate for our needs at this time, and we feel that we will be able to locate adequate space in the future, if needed, on commercially reasonable terms. Legal Proceedings We are not aware of any pending or threatened legal proceedings which involve us or any of the services we provide. Market for Common Equity and Related Stockholder Matters Market Information Our common stock is not traded on any exchange. We intend to apply to have our common stock quoted on the OTC Bulletin Board once this registration statement has been declared effective by the SEC; however, there is no guarantee that we will obtain a quotation. There is currently no public trading market for our common stock and there is no assurance that a regular trading market will ever develop. OTC Bulletin Board securities are not listed and traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. To have our common stock listed or quoted on any of the public trading markets, including the OTC Bulletin Board, we will require a market maker to make an application on our behalf. We have not yet engaged a market maker to make the application, and there is no guarantee that our common stock will meet the requirements for quotation or that it will be accepted for quotation on the OTC Bulletin Board. This could prevent us from developing a trading market for our common stock. Holders As of September 14, 2010 there were 43 holders of record of our common stock. Dividends To date, we have not paid dividends on shares of our common stock and we do not expect to declare or pay dividends on shares of our common stock in the foreseeable future. The payment of any dividends will depend upon our future earnings, if any, our financial condition, and other factors deemed relevant by our Board of Directors. Equity Compensation Plans As of September 14, 2010 we did not have any equity compensation plans. 22 Management's Discussion and Analysis of Financial Position and Results of Operations The following discussion should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this Prospectus. The discussion of results, causes and trends should not be construed to imply any conclusion that these results or trends will necessarily continue into the future. Liquidity We have limited operational history. From our inception on July 28, 2005 to June 30, 2010 we have generated only nominal revenues.As of June 30, 2010, we had only $57,079 in cash.We anticipate that we will incur substantial losses for the foreseeable future and our ability to generate any revenues in the next 12 months continues to be uncertain. We anticipate that we will need approximately $645,000 in order to carry out our business plan for the next twelve months.We intend to sell shares of our common stock in order to raise the required funds although there is no assurance that we will be able to obtain the financing this way.If we are unable to sell shares of our common stock to raise the required funds, we would likely attempt to borrow the money or issue a debt security, such as a convertible note, if we could find terms that are acceptable to the company. On December 31, 2009, our most recent fiscal year end, we had cash of only $527, no other assets and total liabilities of $32,390.Our working capital deficit was $31,863. Results of Operations Although we were incorporated on July 28, 2005, we were inactive until the recently ended fiscal year.Our expenses for the period from July 28, 2005 (Inception) to December 31, 2009 and those for our year ended December 31, 2009 are exactly the same. From the year ended December 31, 2009 we incurred total operating expenses of $93,329, including $79,613 in management services, $7,888 in General and administrative expenses and $5,828 in travel expenses. We are solely dependent on funds raised through equity financing. Our net loss of $135,894 from our inception on July 28, 2005 to June 30, 2010 was funded by equity financing. Since our inception on July 28, 2005 we have raised gross proceeds of $101,693 in cash from our sale of shares of our common stock. Material Changes in Financial Condition On June 30, 2010, we had $57,079 in cash.We also had no liabilities as of June 30, 2010, giving us a working capital of $57,626.This is an increase from our financial condition as of December 31, 2009, our most recent fiscal year end, when we had cash of only $527 and no other assets.We also had total liabilities of $32,390, which gave us a working capital deficit of $31,863. On May 12, 2010, we sold 508,466 shares of our common stock to 42 investors.This private placement brought us $101,693 in proceeds. Material Changes in Results of Operations During the six months ended June 30, 2010 we incurred total operating expenses of $42,751, including $31,899 in management services, $6,419 in general and administrative expenses, $3,286 in travel expenses and $600 in rent. During the same period in 2009, we incurred total operating expenses of $16,278, including $1,280 in management services, $4,077 in general and administrative and $921 in travel expenses. From our inception on July 28, 2005 to June 30, 2010, we incurred total operating expenses of $135,894, including $111,512 in management services, $14,121 in general and administrative expenses, $9,114 in travel expenses, $547 in foreign exchange losses and $600 in rent. 23 Our general and administrative expenses consist of bank charges, office expenses, communication expenses (cellular, internet, fax and telephone) and courier and postage costs. Our management services expenses include all compensation paid to our management and our general and administrative expenses include legal, accounting and auditing costs. Capital Resources We have the following material financial commitments for capital expenditures as of the date of this Prospectus: We have a license agreement with Guang Wei Qu, the owner of a patent in the People’s Republic of China for an environment-friendly floral sleeve product. Guang Wei Qu granted us an exclusive world-wide license to use the Patent and to manufacture, distribute, market, sell, lease and/or license or sub-license all products derived or developed from such Patent. In exchange, we will pay 12% of all product revenues as royalty fees on a quarterly basis. We are obligated to pay a rental expense of $600 every month for use of our office space. For the next 12 months beginning October 1, 2010 we intend to: ● obtain worldwide patent as well as receive bio-degradable certification of our product; ● secure production facilities and systems and hire personnel for our first production plant; ● enter into agreements with various distribution and marketing arrangements for commercialization of our product; and ● complete private and/or public financing to help cover the cost of operating our business for the foreseeable future. We expect to require approximately $587,921 in financing (a total of $645,000 less our approximately $57,079 as of June 30, 2010) to continue our planned operations over the 12 months. Our proposed expenditures (beginning October 2010) for that time period are summarized as follows: Description Potential completion date Estimated Expenses Worldwide patent application 12 months Application for certification from the Biodegradable Products Institute 12 months Lease of production facilities 12 months Purchase of production systems 12 months Working capital (raw materials, labour, packaging, transportation, other expenses related to production) 12 months Marketing and advertising expenses (marketing campaigns, website development, brand and product concept and design, etc.) 12 months professional consulting fees (including legal, accounting and auditing fees) 12 months Investor relations expenses 12 months Transfer agent expenses 12 months General and administrative expenses 12 months Total 24 Our general and administrative expenses for the year will consist primarily of bank charges, office expenses, travel, meals and entertainment, communication expenses (cellular, internet, fax and telephone) and courier and postage costs.Our professional fees are related to our regulatory filings throughout the year. Based on our planned expenditures, we require additional funds of approximately $645,000 to proceed with our business plan over the next 12 months. If we secure less than the full amount of financing that we require, we will not be able to carry out our complete business plan and we will be forced to proceed with a scaled back business plan based on our available financial resources. We anticipate that we will incur substantial losses for the foreseeable future. Although we have entered into a license agreement with Mr. Qu, there is no assurance that we will be successful on manufacturing and commercializing of our product. Our activities for the next 12 months will be directed by Hong Yang, our President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and sole director, who will also manage our operations. Our three consultants will coordinate our business development in conjunction with Ms. Yang. Due to our limited financial resources, there is no guarantee that we will be able to enter into any agreements with distribution partners or create sufficient interest in our product to make it a profitable venture. In any event, we anticipate that any marketing and advertising activities that we undertake will require us to obtain additional financing. Even though we plan to raise capital through equity or debt financing, we believe that the latter may not be a viable alternative for funding our operations as we do not have sufficient assets to secure any such financing. We anticipate that any additional funding will be in the form of equity financing from the sale of our common stock. However, we do not have any financing arranged and we cannot provide any assurance that we will be able to raise sufficient funds from the sale of our common stock to fund our operations or planned activities. In the absence of such financing, we will not be able to proceed with our plan of operations. If we do not continue to obtain additional financing, we may be forced to abandon our business plan or significantly curtail our operations. Going Concern We have not generated any significant revenues and are dependent upon obtaining outside financing to carry out our operations and activities. If we are unable to raise equity or secure alternative financing, we may not be able to continue our operations and our business plan may fail. You may lose your entire investment. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. As at December 31, 2009, the Company has accumulated losses since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. Critical Accounting Policies Our financial statements are affected by the accounting policies used and the estimates and assumptions made by management during their preparation. A complete summary of these policies is included in Note2 of the notes to our audited financial statements included in this Prospectus. We have identified below the accounting policies that are of particular importance in the presentation of our financial position, results of operations and cash flows, and which require the application of significant judgment by management. Stock-based Compensation In accordance with ASC 718, Compensation – Stock Compensation, and ASC 505, Equity Based Payments to Non-Employees, the Company accounts for share-based payments using the fair value method. Generally, the fair value of share-based arrangements with employees is measured on the grant date and recognized over the requisite service period, which is normally equal to the vesting period. The fair value of share-based arrangements with non-employees is measured when the services are completed unless there is a significantly large disincentive for nonperformance, in which case the fair value is measured on the performance commitment date. Typically, the measurement date for non-employee arrangements occurs when services are completed, which requires the award to be re-measured at the end of each reporting period until the services are complete. 25 Use of Estimates The preparation of financial statements in conformity with US generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. Foreign Currency The Company’s functional and reporting currency is the United States dollar. Adjustments resulting from the process of translating foreign functional currency financial statements into U.S. dollars are included in accumulated other comprehensive income (loss)in common stockholders’ equity (deficit). Foreign currency transaction gains and losses are included in current earnings. New Accounting Pronouncements We have implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. Directors, Executive Officers, Promoters and Control Persons Directors and Officers Our Bylaws state that our authorized number of directors shall be not less than one and shall be set by resolution of our Board of Directors. Our Board of Directors has fixed the number of directors at one. We currently have only one director. Our sole director and officer is as follows: Name Age Position Hong Yang 40 President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer, and sole Director Hong Yang will serve as our sole director until our next annual shareholder meeting or until her successor is elected who accepts the position. Officers hold their positions at the will of our Board of Directors. There are no arrangements, agreements or understandings between non-management security holders and management under which non-management security holders may directly or indirectly participate in or influence the management of our affairs. Hong Yang, President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer, sole Director Hong Yang has been our President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and sole director since our inception on July 28, 2005. Ms. Yang has an extensive international business development and management expertise and experience. She has served as an assistant to the Deputy General Manager in a multi-million dollar and multinational corporation named Derise Group, Inc. for over five years. She received professional training in both project and production management from the Whitworth College in the United States of America. Ms. Yang served as a director and the Chief Executive Officer of Golden Century Technologies Corporation, a OTCBB listed Company quoted as GCYT.OB from July 1, 2005 to June 25, 2009 and current continues to serve as a director and secretary for this company and the Company’s name has been changed to Golden Century Resources Limited (GDLM.OB). 26 Conflicts of Interest Ms. Hong Yang, our sole officer and director, is not obligated to commit her full time and attention to our business and, accordingly, she may encounter a conflict of interest in allocating her time between our operations and those of other businesses.Ms. Yang is currently employed as the Company Secretarywith Golden Century Resources Limitedin Delaware, and in the course of her employment, she may become aware of business opportunities which may be appropriate for presentation to us as well as other entities to which she owes a fiduciary duty.As a result, she may have a conflict of interest in determining to which entity a particular business opportunity should be presented.Ms. Yang may also in the future become affiliated with entities engaged in business activities similar to those we intend to conduct. In general, officers and directors of a corporation are required to present business opportunities to a corporation if: ● the corporation could financially undertake the opportunity; ● the opportunity is within the corporation’s line of business; and ● it would be unfair to the corporation and its stockholders not to bring the opportunity to the attention of the corporation. Since we do not have a formal agreement with Ms. Yang or a formal policy with respect to conflicts of interest, we cannot assure you that any conflicts that may arise will be resolved in our favor. However, we plan to adopt a code of ethics that obligates our current and future directors, officers and employees to disclose potential conflicts of interest and prohibits those persons from engaging in such transactions without our consent. Significant Employees Other than as described above, we do not expect any other individuals to make a significant contribution to our business. Legal Proceedings None of our directors, executive officers, promoters or control persons has been involved in any of the following events during the pastten years: ● any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; ● any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offences); ● being subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; ● being found by a court of competent jurisdiction in a civil actionor by, the SEC or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been subsequentlyreversed, suspended, or vacated; ● any judicial or administrative proceedings resulting from involvement in mail or write fraud or fraud in connection with any basiness activity ● and judicial or administrative proceedings based on violations of federal or state securities, commodities, banking or insurance law and regulations, or any settlement to such actions; or ● any disciplinary sanctions or orders imposed by a stock, commodities or derivatives exchange or other self-regulatory organization 27 Audit Committee The functions of the audit committee are currently carried out by our Board of Directors, who has determined that we do not have an audit committee financial expert on our Board of Directors to carry out the duties of the audit committee. The Board of Directors has determined that the cost of hiring a financial expert to act as a director and to be a member of the audit committee or otherwise perform audit committee functions outweighs the benefits of having a financial expert on our Board of Directors. Executive Compensation Our sole executive officer and director did not receive any compensation from us from our inception on July 28, 2005 to September 14, 2010. Pursuant to Item 402(5) of Regulation S-K we have omitted the Summary Compensation table since no compensation has been awarded to, earned by, or paid to this individual. Option Grants We did not grant any options or stock appreciation rights to our sole executive officer and director from our inception on July 28, 2005 to September 14, 2010. Management Agreements We have not yet entered into any consulting or management agreements with Hong Yang, our President, Secretary, Treasurer and sole director. Compensation of Directors Our sole director did not receive any compensation for her services as a director from our inception on July 28, 2005 to September 14, 2010. We have no formal plan for compensating our sole director or any other directors for their services in the future as directors, although such individuals are expected to receive options to purchase shares of our common stock as awarded by our Board of Directors or any compensation committee that may be established. Pension, Retirement or Similar Benefit Plans There are no arrangements or plans in which we provide pension, retirement or similar benefits to our directors or executive officers. We have no material bonus or profit sharing plans pursuant to which cash or non-cash compensation is or may be paid to our directors or executive officers, except that stock options may be granted at the discretion of the Board of Directors or a committee thereof. Compensation Committee We currently do not have a compensation committee of the Board of Directors or a committee performing similar functions. The Board of Directors as a whole participates in the consideration of executive officer and director compensation. 28 Security Ownership of Certain Beneficial Owners and Management The following table sets forth the ownership, as of September 14, 2010, of our common stock by each of our directors, by all of our executive officers and directors as a group and by each person known to us who is the beneficial owner of more than 5% of any class of our securities. As of September 14, 2010, there were 13,758,466 issued and outstanding shares of our common stock. All persons named have sole or shared voting and investment control with respect to the shares, except as otherwise noted. The number of shares described below includes shares which the beneficial owner described has the right to acquire within 60 days of the date of this Prospectus. Title of Class Name and Addressof Beneficial Owner Amount andNature of BeneficialOwnership Percent of Class (%) CommonStock Hong Yang (1) Suite 707, Zhi Di Building No. 65 Jiao Chang West Road Guangzhou, China 93% All Officers and Directors as aGroup 93% Hong Yang is our President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and sole director. Changes in Control As of September 14, 2010, we had no pension plans or compensatory plans or other arrangements which provide compensation on the event of termination of employment or a change in our control. Certain Relationships and Related Transactions On March 12, 2010, we issued 508,466 shares of our commons stock to 42 investors at a price of $0.20 per share for the total proceeds of $101,693. On October 1, 2009, we entered into two consulting agreements with arms length parties and granted 300,000 shares of our common stock for services performed during the first year of the agreement. Pursuant to the agreement, these shares vested immediately. As a result, we recognized $60,000 expense related to this share-based arrangement. The shares were valued at $0.20, which is consistent with the price per common share received in our recent private placement. The agreement is renewable for an additional one-year period upon written agreement by both parties. If renewed, an additional 300,000 shares of common stock will be granted for the extended term. On February 1, 2009, we entered into a consulting agreement with an arms length party .The agreement had an initial term of one year and was extended for another one-year term in February 1, 2010. Pursuant to the agreement, the consulting fee for the first term was $20,000 payable in cash. The second term was payable with 150,000 shares of our common stock, which vested immediately. As a result, we recognized approximately $18,000 of expense in 2009. Upon renewal of the agreement in February 2010, we recognized an additional $30,000 in expense, which was accounted for as a share-based arrangement. The shares were valued at $0.20, which is consistent with the price per common share received in our recent private placement. On January 9, 2009 we issued 12,800,000 shares of our common stock to Hong Yang, our President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and sole director, as founder shares. The shares were recorded at par value, which is equal to $0.001 per share. Other than as described above, we have not entered into any transactions with our officers, directors, persons nominated for these positions, beneficial owners of 5% or more of our common stock, or family members of those persons wherein the amount involved in the transaction or a series of similar transactions exceeded the lesser of $120,000 or 1% of the average of our total assets for the last two fiscal years. 29 Director Independence We intend to apply to have our common stock quoted on the OTC Bulletin Board, which does not have any director independence requirements. Our current sole director, Hong Yang, does not meet any of the definitions for independent directors in Item 407(a)(1) of Regulation S-K under the Securities Act. Once we engage additional directors and officers we plan to develop a comprehensive definition of independence and scrutinize our Board of Directors with regard to this definition. Disclosure of Commission Position on Indemnification of Securities Act Liabilities Under our Bylaws, we may indemnify any officer, director, employee or person serving us at our request and who, because of such person’s position, is made a party to any threatened, pending or completed civil or criminal proceeding or investigation, provided that such person acted in good faith and in a manner which he reasonably believed to be in our best interest or if such person had no reason to believe that his conduct was unlawful. To the extent that the officer, director, employee or other person is successful on the merits in a proceeding as to which such person is to be indemnified, we must indemnify such person against all expenses incurred, including attorneys’ fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by such person in connection with the action, suit or proceeding if such person acted in good faith and in a manner which he reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. Indemnification may not be made for any claim, issue or matter as to which such person has been adjudged by a court of competent jurisdiction, after exhausting all appeals therefrom, to be liable to us or for any amount paid in settlement by us, unless and only to the extent that the court in which the action or suit was brought or other court of competent jurisdiction determines upon application that in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses as the court deems proper. The indemnification is intended to be to the fullest extent permitted by the laws of the State of Delaware. Insofar as indemnification for liabilities arising under the Securities Act, which may be permitted to directors or officers under Delaware law, we have been advised that in the opinion of the SEC such indemnification is against public policy as expressed in the Securities Act and is therefore unenforceable. 30 Financial Statement Index Zenitech Corporation (A Development Stage Company) December 31, 2009 Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Statements of Stockholder’s Deficit F-5 Notes to the Financial Statements F-6 31 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Zenitech Corporation Wilmington, DE 19801 We have audited the accompanying balance sheet of Zenitech Corporation as of December 31, 2009 and the related statements of operations, stockholders’deficit and cash flows for the year then ended and for the period from July 28, 2005 (inception) through December 31, 2009.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2009 results of its operations and cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has not generated significant revenue and has a working capital deficit. These conditions raise significant doubt about the Company’s ability to continue as a going concern. Management’s plans in this regard are described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP MaloneBailey, LLP www.malonebailey.com Houston, Texas September 15, 2010 F-1 Zenitech Corporation (A Development Stage Company) Balance Sheet December 31, 2009 ASSETS Current Assets Cash $ Total Assets $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ Due to related party Total Liabilities Contingencies and Commitments Stockholders’ Deficit Preferred Stock, 20,000,000 shares authorized, $0.0001 par value; No shares issued and outstanding – Common Stock, 80,000,000 shares authorized, $0.0001 par value; 13,100,000 shares issued and outstanding Additional Paid in Capital Deficit Accumulated During the Development Stage ) Total Stockholders’ Deficit ) Total Liabilities and Stockholders’ Deficit $ F-2 Zenitech Corporation (A Development Stage Company) Statements of Operations For the From Year July 28, 2005 Ended (Inception) December 31, to December 31, Revenue: $ $ Cost of Revenue ) ) Gross Profit Expenses: General and administrative 93, 329 Net Loss $ ) $ ) Net Loss Per Common Share – Basic and Diluted $ ) Weighted Average Common Shares Outstanding – Basic and Diluted F-3 Zenitech Corporation (A Development Stage Company) Statements of Cash Flows For the Year Ended December 31, From July 28, 2005 (Inception) to December 31, Operating Activities Net loss for the period $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Fees paid directly by related parties Stock based compensation Changes in operating assets and liabilities: Accounts payable and accrued liabilities Net Cash Provided by Operating Activities Increase in Cash Cash - Beginning of Period – – Cash - End of Period $ $ Supplemental Disclosures: Interest paid $
